

	

		II

		109th CONGRESS

		1st Session

		S. 1094

		IN THE SENATE OF THE UNITED STATES

		

			May 20, 2005

			Mr. Enzi introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Mineral Leasing Act to

		  establish procedures for the reinstatement of leases terminated due to

		  unforeseeable circumstances.

	

	

		1.Short titleThis Act may be cited as the

			 Mineral Leasing Act Amendments of

			 2005.

		2.Reinstatement of

			 leasesSection 31(d) of the

			 Mineral Leasing Act (30 U.S.C. 188(d)) is amended by striking paragraph (2) and

			 inserting the following:

			

				(2)Requirement

					(A)In

				generalA lease shall not be

				reinstated under paragraph (1) unless—

						(i)for a lease canceled under subsection (b)

				during the period beginning on September 1, 2001, and ending on the date that

				is 60 days after the date of enactment of the Mineral Leasing Act Amendments of

				2005, a lessee files a petition for reinstatement of the lease (together with

				any required back rent or royalty payment accruing after the date of

				termination of the lease) not later than the later of—

							(I)the date that is 120 days after the date of

				enactment of the Mineral Leasing Act Amendments of 2005; or

							(II)the date that is 60 days after the date of

				receipt by the lessee of a notice of termination of the lease from the

				Secretary by certified mail; or

							(ii)for a lease canceled under subsection (b)

				after the date that is 60 days after the date of enactment of the Mineral

				Leasing Act Amendments of 2005, a lessee files a petition for reinstatement of

				the lease (together with any required back rent or royalty payment accruing

				after the date of termination of the lease) on or before the date that is 60

				days after the date of receipt by each lessee of record of the notice of

				termination of the lease from the Secretary by certified mail.

						(B)ExceptionSubparagraph (A) shall not apply to a

				lessee that received a notice of termination from the Secretary on a date that

				is not later than 13 months after the date of termination of the

				lease.

					

		

